Bailey v American Fleet Maintenance, Inc. (2020 NY Slip Op 03322)





Bailey v American Fleet Maintenance, Inc.


2020 NY Slip Op 03322


Decided on June 12, 2020


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 12, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: PERADOTTO, J.P., LINDLEY, NEMOYER, TROUTMAN, AND DEJOSEPH, JJ.


469 CA 19-01872

[*1]BRITTNEY BAILEY, PLAINTIFF-APPELLANT,
vAMERICAN FLEET MAINTENANCE, INC. AND CHARLES MONACHINO, DEFENDANTS-RESPONDENTS. 


PARISI & BELLAVIA, LLP, ROCHESTER (TIMOTHY C. BELLAVIA OF COUNSEL), FOR PLAINTIFF-APPELLANT.
LAW OFFICES OF JOHN WALLACE, BUFFALO (ALYSON C. CULLITON OF COUNSEL), FOR DEFENDANTS-RESPONDENTS. 

	Appeal from an order and judgment (one paper) of the Supreme Court, Monroe County (William K. Taylor, J.), entered September 24, 2019. The order and judgment, among other things, granted defendants' motion for summary judgment and dismissed the complaint insofar as it alleged that plaintiff sustained a serious injury under Insurance Law § 5012 (d). 
It is hereby ORDERED that the order and judgment so appealed from is unanimously affirmed without costs for reasons stated in the decision at Supreme Court.
Entered: June 12, 2020
Mark W. Bennett
Clerk of the Court